6:03-cr-01092-HMH          Date Filed 07/01/20     Entry Number 1197        Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

United States of America                     )       Cr. No. 6:03-1092-HMH
                                             )
               vs.                           )
                                             )       OPINION & ORDER
Tremayne K. Graham,                          )
                                             )
                      Defendant.             )

       This matter is before the court on Defendant Tremayne K. Graham’s (“Graham”) motion

for a sentence reduction pursuant to § 404 of the First Step Act, Pub. L. No. 115-391,

December 21, 2018, 132 Stat. 5194.

                        I. FACTUAL AND PROCEDURAL BACKGROUND

       On March 27, 2006, Graham pled guilty pursuant to a plea agreement to a Superseding

Indictment charging him with conspiracy to distribute 5 kilograms or more of cocaine and 50

grams or more of cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count One);

possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1) (Count Two);

conspiracy to launder money in violation of 18 U.S.C. § 1956(h) (Count Three); maintaining a

stash house in violation of 21 U.S.C. § 856(a)(1) (Count Four); and failure to appear for a court

hearing in violation of 18 U.S.C. § 3146(a)(1) (Count Five).

       On April 17, 2007, Graham was sentenced to life as to Counts 1 and 2, 240 months as to

Counts 3 and 4 to be served concurrently, followed by 24-months as to Count 5 to be served

consecutively. Graham filed the instant motion for relief under the First Step Act on February

10, 2020. (Mot. Reduce, ECF No. 1174.) The court ordered the Government to respond to

Graham’s motion on April 30, 2020. (Apr. 30, 2020 Order, ECF No. 1189.) The Government

filed a response on May 29, 2020. (Resp., ECF No. 1193.) Graham filed a memorandum in
6:03-cr-01092-HMH        Date Filed 07/01/20       Entry Number 1197       Page 2 of 6




support on June 12, 2020. (Mem. Support, ECF No. 1195.) Further, Graham filed other

supporting documents on June 19, 2020. (Docs., ECF No. 1196.) This matter is now ripe for

consideration.

                                  II. Discussion of the Law

       The Fair Sentencing Act of 2010 reduced the sentencing disparity between cocaine base

and powder cocaine offenses. Pub. L. No. 111-220, August 3, 2010, 124 Stat. 2372. Graham’s

sentence has not been previously reduced under the Fair Sentencing Act. However, the First

Step Act made the Fair Sentencing Act retroactive and thus applicable to Graham. Pub. L. No.

115-391, December 21, 2018, 132 Stat. 5194.

       With the benefit of the First Step Act, Graham’s statutory penalties and guideline range

under the U.S.S.G. were not impacted by the reduced mandatory minimum and remain

unchanged. However, Graham was convicted of a covered offense, Count 1, and is therefore

eligible for consideration for a reduced sentence. The Government contends that Graham’s

sentence should not be reduced. (Resp., generally, ECF No. 1193.)

       Section 404(b) of the First Step Act provides that

       [a] court that imposed a sentence for a covered offense may, on motion of the
       defendant, the Director of the Bureau of Prisons, the attorney for the Government,
       or the court, impose a reduced sentence as if sections 2 and 3 of the Fair
       Sentencing Act of 2010. . . were in effect at the time the covered offense was
       committed.

Pub. L. No. 115-391, December 21, 2018, 132 Stat. 5194. Further, section 404(c) provides that

       [n]o court shall entertain a motion made under this section to reduce a sentence if
       the sentence was previously imposed or previously reduced in accordance with the
       amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010 (Public
       Law 111–220; 124 Stat. 2372) or if a previous motion made under this section to
       reduce the sentence was, after the date of enactment of this Act, denied after a


                                               2
6:03-cr-01092-HMH         Date Filed 07/01/20       Entry Number 1197        Page 3 of 6




       complete review of the motion on the merits. Nothing in this section shall be
       construed to require a court to reduce any sentence pursuant to this section.

Id. Relief under the First Step Act is discretionary. See First Step Act, § 404(c) (providing that

“[n]othing in this section shall be construed to require a court to reduce any sentence pursuant to

this section.”). The Fair Sentencing Act and the First Step Act do not specifically provide for a

full resentencing hearing. Further, the First Step Act does not discuss the U.S.S.G. Instead, the

First Step Act merely provides that the court may “impose a reduced sentence” as if the Fair

Sentencing Act “were in effect at the time the covered offense was committed.”

       The First Step Act allows for consideration of a reduced sentence for covered offenses.

Pub. L. No. 115-391, December 21, 2018, 132 Stat. 5194 (“A court that imposed a sentence for

a covered offense may, on motion of the defendant, the Director of the [BOP], the attorney for

the Government, or the court, impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act of 2010. . . were in effect at the time the covered offense was committed.”).

Thus, although Graham’s guideline range and statutory penalties did not change, he may be

considered for a reduced incarceration sentence under the First Step Act because his conviction

in Count 1 is a covered offense.

       The court has fully considered Graham’s motion, Graham’s memorandum and

documents in support of his motion to reduce, and the Government’s response in opposition.




                                                3
6:03-cr-01092-HMH         Date Filed 07/01/20        Entry Number 1197       Page 4 of 6




Further, the court has considered all of the 18 U.S.C. § 3553(a)1 factors in deciding whether to

reduce Graham’s sentence.

       Graham’s offenses in the instant case were very serious, involving a large and

sophisticated drug conspiracy, failure to appear, money laundering, and obstruction of justice.

However, the court finds that a sentence of less than life imprisonment sufficiently reflects the

seriousness of Graham’s offenses. Further, Graham does not have a significant criminal history.


       1
          18 U.S.C. § 3553(a) provides as follows:
         (a) Factors to be considered in imposing a sentence.--The court shall impose a sentence
sufficient, but not greater than necessary, to comply with the purposes set forth in paragraph (2)
of this subsection. The court, in determining the particular sentence to be imposed, shall
consider--
         (1) the nature and circumstances of the offense and the history and characteristics of the
defendant;
         (2) the need for the sentence imposed--(A) to reflect the seriousness of the offense, to
promote respect for the law, and to provide just punishment for the offense; (B) to afford
adequate deterrence to criminal conduct; (C) to protect the public from further crimes of the
defendant; and (D) to provide the defendant with needed educational or vocational training,
medical care, or other correctional treatment in the most effective manner;
         (3) the kinds of sentences available;
         (4) the kinds of sentence and the sentencing range established for--(A) the applicable
category of offense committed by the applicable category of defendant as set forth in the
guidelines--(i) issued by the Sentencing Commission pursuant to section 994(a)(1) of title 28,
United States Code, subject to any amendments made to such guidelines by act of Congress
(regardless of whether such amendments have yet to be incorporated by the Sentencing
Commission into amendments issued under section 994(p) of title 28); and (ii) that, except as
provided in section 3742(g), are in effect on the date the defendant is sentenced; . . . ;
         (5) any pertinent policy statement--(A) issued by the Sentencing Commission pursuant
to section 994(a)(2) of title 28, United States Code, subject to any amendments made to such
policy statement by act of Congress (regardless of whether such amendments have yet to be
incorporated by the Sentencing Commission into amendments issued under section 994(p) of
title 28); and (B) that, except as provided in section 3742(g), is in effect on the date the
defendant is sentenced.
         (6) the need to avoid unwarranted sentence disparities among defendants with similar
records who have been found guilty of similar conduct; and
         (7) the need to provide restitution to any victims of the offense.



                                                 4
6:03-cr-01092-HMH         Date Filed 07/01/20        Entry Number 1197       Page 5 of 6




In addition, Graham has had a positive disciplinary record while incarcerated and has

undertaken the opportunity to help others in prison. Therefore, the court grants Graham’s

motion to reduce under § 404 of the First Step Act. The court will reduce Graham’s sentence to

384 months’ imprisonment. The court believes that this sentence provides just punishment and

adequately reflects the seriousness of his offenses. In addition, this sentence will adequately

protect the public and promote deterrence for criminal conduct. Based on the foregoing, the

court reduces Graham’s sentence to 384 months’ imprisonment. This term consists of 360

months as to Counts 1 and 2 to be served concurrently, 240 months as to Counts 3 and 4 to be

served concurrently to each other and to the sentence imposed on Counts 1 and 2, followed by

24 months as to Count 5 to be served consecutively. This term of imprisonment is followed by

a 5-year term of supervised release.2

       It is therefore

       ORDERED that Graham’s motion, docket number 1174, is granted as set out.

       IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

July 1, 2020
Greenville, South Carolina




       2
         In a letter, Graham expresses his concerns regarding the COVID-19 pandemic and his
associated risk. The court recognizes that the COVID-19 pandemic is very serious. However,
Graham has not filed a motion for compassionate release and there is no evidence that Graham
has exhausted his administrative remedies as required. 18 U.S.C. § 3582(c)(1)(A).

                                                 5
6:03-cr-01092-HMH        Date Filed 07/01/20        Entry Number 1197       Page 6 of 6




                                NOTICE OF RIGHT TO APPEAL

       Movant is hereby notified that he has the right to appeal this order within fourteen (14)

days from the date hereof, pursuant to Rule 4 of the Federal Rules of Appellate Procedure.




                                                6
